Title: Thomas Jefferson to Peter Minor, 24 September 1811
From: Jefferson, Thomas
To: Minor, Peter


          
                  Dear Sir 
                   
                     Monticello 
                     Sep. 24. 11.
             I participate in all your hostility to dogs, and would readily join in any plan for exterminating the whole race. I consider them as the most afflicting of all the follies for which men tax themselves. but as total extirpation cannot be hoped for, let it be partial. I like well your outlines of a law for this purpose: but should we not add a provision for making the owner of a dog liable for all the mischeif done by him, and requiring that every dog shall wear a collar with the name of the person inscribed who shall be security for his honest demeanor? I believe your calculation of their numbers & cost is far within bounds; & I am satisfied that taking the whole mass of dogs in the state into consideration, the average of what they get fairly & unfairly of the food fit for man, would 
                  main feed a man.  are there not as many sheep and hogs annually lost to the owners, by dogs, or with their aid, as there are dogs in the state?  
		  the petition to the legislature should I think refer to the wisdom of the legislature whether the law should be general, or confined to the counties below the ridge, or local to such counties only as shall chuse to be named in it, but should pray ultimately that if no other county concurs, it may yet be made the law for the county of Albemarle. I know of no service I can render in this business, unless perhaps to write to some friends in the legislature to interest
			 themselves in promoting it. accept assurances of my esteem & respect.
          
            Th:
            Jefferson
        